Citation Nr: 1712497	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right shoulder strain. 

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle sprain.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to November 2009, to include service in Iraq.   

This case comes before the Board of Veteran's Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) which granted service connection for the Veteran's right shoulder strain (right shoulder disability), left ankle sprain (left ankle disability) and hypertension, and rated each disability as noncompensably disabling effective December 1, 2009. 

The Board remanded the claims for further development in May 2014, and the RO subsequently assigned 10 percent ratings for the right shoulder disability and hypertension, effective February 5, 2015.  The matter returned to the Board in October 2015, and the Board assigned the right shoulder and hypertension disabilities 10 percent ratings effective December 1, 2009.  In July 2016, the Veteran's noncompensable rating for left ankle sprain was increased to 10 percent, also effective December 1, 2009.  

Because higher evaluations are available for the Veteran's service-connected disabilities, and he is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In addition, in its October 2015 remand, the Board found the issue of entitlement to a TDIU was reasonably raised by the evidence of record, and remanded the issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of an increased compensation).  The claim for a TDIU now returns to the Board for appellate review.     



FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been manifested by limitation of motion and pain, but with motion to at least above the shoulder level.

2.  The Veteran's left ankle disability has been manifested by swelling, pain, and, at worst, moderate limitation of motion.

3.  The Veteran's hypertension has been manifested by the need for continuous medication for control, and diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.

4.  The Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5201-5019 (2016).

2.  The criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in August 2009 and April 2016.  

The evidence includes the Veteran's service treatment records, VA treatment records, vocational rehabilitation records, and lay evidence.  The Veteran underwent VA examinations in August 2009, February 2015, and July 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in prior remands have been undertaken.  Updated VA records, including the Veteran's VA Vocational Rehabilitation file, were associated with the Veteran's file, and the Veteran was afforded additional VA examinations for his claim.  Although he was provided with VA Form 21-8940 pertaining to his claim for a TDIU, the Veteran did not respond with a completed form.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Rating Claims

The Veteran is currently service connected with 10 percent disability ratings for a right shoulder disability, a left ankle disability, and hypertension, each with an effective date of December 1, 2009.  The Veteran asserts that his disabilities warrant higher ratings. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Functional impairment is evaluated on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

A.  Increased Rating for Right Shoulder Disability

The Veteran's right shoulder disability is currently rated at 10 percent disabling under Diagnostic Code 5201-5019.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5019 is associated with bursitis, and is to be rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a. Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent rating can be assigned under Diagnostic Code 5003 with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  As the shoulder is considered a single minor joint, rating under Diagnostic Code 5003 based on involvement of 2 joints or joint groups is not appropriate.  Id.; see also 38 C.F.R. § 4.45(f).

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion to 45 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran was afforded VA examinations in August 2009, February 2015, and July 2016.  As an initial matter, the Board finds only the February 2015 and June 2016 examinations adequate under the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell, 25 Vet. App. at 44.  

While the Board acknowledges that the August 2009 VA examination may not be adequate for rating purposes under Correia standing alone, as it is unclear if the Veteran was tested for pain in weight-bearing and nonweight-bearing, and on the opposite joint, it still contains relevant findings.  Of note, the Veteran reported pain, weakness, stiffness, and lack of endurance.  Physical exercises, such as pushups, were sometimes difficult to perform, as well as motions requiring torque, such as opening a jar.  The Veteran had no history of surgical intervention or incapacitation.  Upon examination, the examiner noted tenderness to palpitation throughout the anterior shoulder girdle.  The Veteran had flexion and abduction both to 180 degrees, and external and internal rotation both to 90 degrees.  There was no pain on motion.  The range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination, and there was no additional limitation after three repetitions.  As the Veteran was able to perform range of motion (ROM) testing, the Board finds the evidence does not support a finding of ankylosis.  The examiner diagnosed the Veteran with a right shoulder impingement due to osteochondroma.  

Upon examination in February 2015, the Veteran reported right elbow pain with tingling and numbness radiating to the fourth and fifth fingers of the right hand, and radiating up to his right shoulder.  He also reported once-per-month flare-ups of pain in the shoulder/clavicle area with heavy lifting, described as a "tearing" sensation.  He further stated he currently has right shoulder pain occurring once per month, lasting about 20 minutes.  The pain occurred with lifting greater than 20 pounds and lifting arm to shoulder level.  When asked about flare ups he again stated he had mild flare ups about once a month, which cause him to rest briefly for 20 minutes.  During that time he does not drive or use the right arm.  Otherwise, he reported being fully functional in activities of daily living, such as self-care and driving a motor vehicle.  ROM testing on both the Veteran's right and left shoulder was normal, with flexion and abduction both to 180 degrees, and internal and external rotation both to 90 degrees.  The examiner did note pain with the Veteran's right shoulder during external and internal rotation ROM testing.  There was no additional limitation after three repetitions.  While the Veteran was not being examined immediately after repetitive use over time, the examiner noted that the examination results supported the Veteran's statements regarding functional loss in his right shoulder during flare-ups of pain, estimating a limitation of external rotation to between 75 and 90 degrees and internal rotation to between 80 and 90 degrees.  

Further, the examiner noted no pain with weight bearing with either shoulder, nor was there objective evidence of localized tenderness or pain on palpitation of the joint of associated soft tissue with either shoulder.  Muscle strength in both shoulders was normal, and there was no ankylosis.  While a right shoulder rotator cuff condition was suspected, the Hawkins' improvement test, Empty-can test, and Lift-off subscapularis test were all negative.  The examiner further noted no shoulder instability, dislocation, or labral pathology.  There was also no clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition, nor any condition or impairment of the humerus.  The Veteran did not require an assistive device.  The examiner diagnosed the Veteran with chronic right shoulder sprain, with no evidence of impingement.

The Veteran also underwent a more recent VA examination in July 2016.  He reported his shoulder as "pretty good" at the time, with occasional pain in cold weather.  He reported flare-ups with functional impairment when lifting objects weighing over 30 pounds or working overhead for more than an hour.  ROM testing was performed on both shoulders, with flexion in both shoulders to 170 degrees.  Abduction was to 170 degrees in the right shoulder and to 180 degrees in the left shoulder.  Internal and external rotation in both shoulders was to 90 degrees.  Pain was noted in the Veteran's right shoulder during flexion ROM testing, as well as pain on weight-bearing and evidence of crepitus.  There was no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue on either joint.  The Veteran was able to perform repetitive use testing demonstrating no additional functional loss or range of motion after three repetitions.  While the Veteran was not being examined immediately after repetitive use over time, the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner could not opine as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation, as the veteran was not being examined during a flare-up.

Further, the examiner noted that muscle strength in both shoulders was normal.  There was no ankylosis or rotator cuff condition, nor was there shoulder instability, dislocation, or labral pathology.  There was no clavicle, scapula, AC joint or sternoclavicular joint condition, nor or any condition or impairment of the humerus.  The Veteran did not require an assistive device.  The examiner diagnosed the Veteran with right shoulder strain.

After a careful review of the evidence, the Board finds that the criteria for a disability rating of 20 percent, but no higher, is warranted based on painful motion of the shoulder.  As noted above, it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the minimum compensable rating assignable for limitation of motion of the shoulder is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  While painful motion was not observed at the 2009 VA examination, it was at the other examinations.  In his notice of disagreement the Veteran asserted that he has painful motion of the right shoulder.  Resolving reasonable doubt in the Veteran's favor the Board finds that painful motion of the right shoulder has been present throughout the course of the appeal and that the minimum compensable rating for the shoulder joint, 20 percent, should be assigned.  A rating in excess of 20 percent is not warranted at any time throughout the appeal.  

On all VA examinations, forward flexion and abduction of the right shoulder was exhibited to at least 170 degrees.  The examiner in 2015 estimated further reduction in motion in rotation during flare ups; however, no such finding was made regarding flexion or abduction.  While the Veteran reported in 2015 that he did not move his arm during a flare up, he also reported flare ups only occurred once per month and lasted for 20 minutes.  Such a limited period of additional limitation of motion does not more nearly approximate a disability picture where arm motion is limited to midway between the side and shoulder level.  The 2016 examiner was unable to determine if there was additional reduction in motion during flare ups as the examination was not performed during a flare up.  The Veteran has been asked about pain, flare ups, and functional limitations, and relevant testing has been performed by VA examiners.  None of the evidence suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements, with the exception of the 20 minutes per month the condition flared around the time of the 2015 examination.  Thus, a higher evaluation of 20 percent is not warranted for limitation of motion of the Veteran's shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201-5019

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code for the shoulder.  However, the evidence fails to establish ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Therefore, the Board concludes that the symptoms associated with the Veteran's right shoulder disability do not more nearly approximate the criteria for a rating higher than 20 percent at any point during the appeal.  

B.  Increased Rating for Left Ankle Disability

The Veteran's left ankle disability, evaluated at 10 percent effective December 1, 2009, is currently rated as a musculoskeletal disability under Diagnostic Code 5271, which provides for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  38 C.F.R. § 4.71a.   

Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded VA examinations for his left ankle disability in August 2009 and July 2016.  As with the above analysis pertaining to the Veteran's right shoulder disability, the July 2016 VA examination is adequate under Correia. While the August 2009 VA examination is not adequate, it still contains relevant findings.  

Upon examination in August 2009, the Veteran reported pain, weakness, stiffness, and lack of endurance, along with difficulty navigating stairs, walking and running longs distances, and standing stationary for long periods of time.  Treatment consisted of rest and over-the-counter pain medication.  The Veteran did not wear supports of any kind and there was no surgical intervention.  The VA examiner noted mild swelling, with tenderness to palpitation of the anterior talofibular ligament.  ROM testing demonstrating dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no change after repetition on examination.  The examiner noted that there was no varus or angulation of the os calcis in relationship to the long axis of the tibia or fibula.  

Upon examination in July 2016, the Veteran reported flare-ups of pain every two weeks and swelling daily after returning home from work.  He denied taking medication for pain.  He reported wearing a soft brace when jogging, and functional loss amounting to an inability to walk or stand for more than two and a half hours without pain and swelling.  While the Veteran's right ankle performed normally under ROM testing, the left ankle was noted as abnormal, with dorsiflexion to 10 degrees with pain noted, and plantar flexion to 35 degrees with pain noted.  There was no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue; however, there was evidence of crepitus, as well as pain with weight-bearing.  There was no additional functional loss for either ankle after repetitive use testing with at least three repetitions.  Since the examination was not conducted immediately after repetitive use over time, the examiner could not attest to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time without mere speculation.  Although the examination was not conducted during a flare-up, the examiner held that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  

Further, muscle strength testing showed normal strength with no atrophy.  There was no ankylosis of the ankle, nor was there any joint instability.  The examiner noted that the Veteran did not have a history of "shin splints", stress fractures, Achilles tendonitis or tendon rupture, malunion of the os calcis or astragalus, or an astragalectomy.  The final diagnosis was left ankle anterior talofibular ligament sprain.  

Based on the foregoing, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's left ankle disability has not been met.  During the entire period on appeal, dorsiflexion was exhibited to no less than 10 degrees, and plantar flexion to 35 degrees.  The Veteran has been asked about pain, flare ups, and functional limitations, and relevant testing has been performed by VA examiners.  None of the evidence suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  As such, the findings represent no more than moderate limitation of motion, and an evaluation higher than 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code for the ankle.  However, the evidence fails to establish ankylosis of any kind, malunion of the os calcis or astragalus, or an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274. 

Therefore, the Board concludes that the symptoms associated with the Veteran's left ankle disability do not more nearly approximate the criteria for a 20 percent disability evaluation and an increased schedular rating is denied.  



C.  Increased Rating for Hypertension

The Veteran's service-connected hypertension is currently rated at 10 percent under Diagnostic Code 7101, which provides for a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or, there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The criteria for the next higher rating, 20 percent, are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  The criterion for the next higher rating, 40 percent, are diastolic pressure predominantly 120 or more; and the criterion for a 60 percent rating, is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.  

The Veteran's service treatment records show blood pressure readings of 170/101, 173/105, 171/107 and 147/94 in January 2006, 136/73, 186/118 and 174/114 in March 2007, 170/112 in February 2008, and 176/101, 162/106, 144/105, 172/103, and 124/82 in January 2009.  Service treatment records also indicate he was prescribed Lisinopril and Metoprolol for control. 

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran managed his hypertension with Lisinopril and Metoprolol daily and suffered no side effects.  The Veteran had not suffered a cardiac event to that date and had no left ventricular hypertrophy or cardiomegaly.  Blood pressure readings were 141/96, 159/97, and 142/96.

Upon VA examination in February 2015, the Veteran reported taking Zestoretic daily as treatment.  Blood pressure readings were 154/91, 139/94, and 147/91.  The examiner also noted blood pressure readings between June 2006 and March 2009 of 138/90, 170/112, 151/83, 153/94, 142/90 and 150/79, as well as noting a history of diastolic blood pressure elevation predominantly 100 or more.  

The Veteran was afforded a VA examination most recently in July 2016.  He reported taking Zestoretic daily and felt his blood pressure was fairly controlled by this medication.  Blood pressure readings were 142/84, 139/89, and 140/86.  The Examiner opined that the Veteran's hypertension did not impact his ability to work.  

Based on the foregoing, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's hypertension are not met.  The Veteran has required continuous medication to control his blood pressure, but the evidence of record does not indicate diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Treatment records and the Veteran's statements are not in significant conflict with the examination findings.  For example, at the February 2015 examination the Veteran stated his home blood pressure readings were 140's/90's.  There is no other potentially applicable Diagnostic Code upon which to rate this disability.

Therefore, the Board concludes that the symptoms associated with the Veteran's hypertension do not more nearly approximate the criteria for a 20 percent disability evaluation and an increased schedular rating is denied.  

D.  Extraschedular Consideration

For the above increased rating claims, the Board has also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria reasonably describe the Veteran's disabilities and his symptomatology.  For hypertension, the rating criteria address the severity of symptoms by the level of blood pressure readings and use of medication.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  

The overall disability picture with respect to the Veteran's left ankle and right shoulder disabilities does not show any significant impairment beyond that contemplated by the currently assigned ratings.  The Veteran has reported having recurrent "flare-ups," but the manifestation of these flare-ups, including pain and decreased range of motion, are already contemplated within the rating criteria for shoulder and ankle disabilities, as is any swelling, and there is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 and 5271.    

The Board acknowledges that the Veteran reports using a soft brace for his ankle disability.  Although the use of a brace is not specifically noted in the rating criteria, the symptoms corrected/alleviated by the use of a brace are addressed.  In fact, the VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the rating criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Simply put, the Veteran's disability picture is not exceptional or unusual for a veteran with compensable ratings for hypertension and painful motion of the shoulder and ankle.  

As the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

III.  TDIU

In its October 2015 remand, the Board found the issue of entitlement to a TDIU was reasonably raised by the evidence of record, based on the Veteran's January 2010 application for VA Vocational Rehabilitation services, suggesting that he may have been unemployed for a period of time due to his service-connected disabilities.  The claim for a TDIU is therefore part of the adjudication of the Veteran's increased compensation claims.  See Rice, 22 Vet. App. 447.   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

While the Veteran does not have a disability rating at 60 percent or more, he is service-connected for obstructive sleep apnea, evaluated at 50 percent, and has a combined disability evaluation of 80 percent.  Thus, the Veteran meets the requirements for TDIU consideration.  Service connection is also in effect for right shoulder strain, thoracolumbar spine degenerative disc disease, residuals of a left knee meniscectomy, right knee degenerative joint disease, left ankle sprain, hypertension, acne keloidalis nuchae with scarring, erectile dysfunction, and chronic costochondritis, left muscle group XXI, status post bilateral rib fractures (residuals of a rib fracture).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Based on the evidence below, the Board finds that the Veteran is not precluded from obtaining and maintaining a gainful occupation.  

As an initial matter, the Board acknowledges that Veteran filed VA Form 28-1900 in January 2010, seeking VA Vocational Rehabilitation.  The Veteran reported that his knee and back conditions reduced his mobility.  However, the Veteran then noted that the purpose of his application for vocational rehabilitation was to gain assistance in starting a new career path in the field of computers.  Thus, it is clear that the Veteran was not alleging that any of his service-connected disabilities precluded his ability to obtain or maintain any kind of employment during this particular period.  

The Veteran served in the Army for over 20 years as a healthcare specialist.  

Upon VA examination in August 2009, the examiner opined that the Veteran's service-connected musculoskeletal disabilities interfered with his ability to fully enjoy recreational activities, and may potentially interfere with forms of occupation requiring vigorous activity.  His hypertension was asymptomatic at that time.  Erectile dysfunction was noted to have no effect on his usual occupation, and the service-connected scar had no symptoms.  Sleep apnea resulted in some hypersomnolence.  The February 2015 VA examiner opined that neither the Veteran's service-connected hypertension, right shoulder disability, nor his residuals of a rib fracture, impacted his ability to work.  The examiner also noted that the Veteran was currently a full-time range worker at Ft. Hood, Texas.  

The Veteran underwent additional VA examinations for multiple service-connected disabilities in July 2016.  While the examiner opined that the Veteran's hypertension would not impact his ability to work, she also opined that the Veteran's left ankle disability did limit his ability to walk or stand for extended periods of time without swelling.  She further opined that the Veteran's right shoulder disability would make it difficult for him to lift more than 30 to 40 pounds or work overhead for more than one hour at a time.  The examiner noted that the Veteran was employed as a full-time range worker for the previous three years, which required grass cutting, painting, walking and standing for extended periods of time, and carrying over 30 pounds of targets on the range during soldier training.  He was also previously employed as a security guard.  He had a high school education.  

According to the examiner, the Veteran can do jobs that do not require more than 30 pounds lifting, or do not require more than two and a half hours of walking or standing in one session.  He could do repeated sessions of work with lifting, walking and standing with breaks in between the activities.  The examiner further opined that the Veteran would be able to do sedentary work without limits. Examples given by the examiner included reception, meeting and greeting, answering phones and taking messages, and entering data into a computer.

The Board also notes that the Veteran, in his July 2016 VA examination, revealed that he was unemployed after discharge from active duty, from November 2009 to February 2010.  This is consistent with the VA Vocational Rehabilitation application filed by the Veteran in January 2010.  

The Board finds the above opinions are of high probative value as they were made after a review of the available evidence and examinations of the Veteran.  The opinions are also consistent with the other evidence of record addressing the symptoms of the Veteran's multiple service-connected disabilities and their frequency and severity. 

In this case the Veteran can do light duty employment and possibly as much as moderate duty employment.  His vocational and educational history reflects that he would be capable of obtaining and maintaining employment with the restrictions of his service-connected disabilities.  In fact, the Veteran has been working full time.  Notably, the Veteran earned his GED and completed 94 hours of college credit and has experience in occupations that require moderate or less duty, such as a range worker and security guard.  While positions such as these may require some lifting and/or standing and walking, the Veteran is capable of lifting up to 30 pounds and is capable of standing and walking for reasonable amounts of time. 

Given the above, the Board finds that the Veteran is not precluded from obtaining and maintaining a gainful occupation consistent with his education and experience as a result of his service-connected disabilities.  As such, the claim for a TDIU is denied.  


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for right shoulder strain is granted.

Entitlement to a disability rating in excess of 10 percent for left ankle sprain is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a TDIU is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


